Citation Nr: 1622321	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-28 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and social separation anxiety disorder.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a thyroid disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2015.  A transcript of the hearing is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The RO addressed the Veteran's psychiatric disability claim as one for PTSD and a social separation anxiety disorder in the appealed October 2010 rating decision and only as a claim for service connection for PTSD in the August 2013 Statement of the Case.  In light of medical evidence suggesting that the Veteran might have other psychiatric disorders, the Board has expanded the claim accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a psychiatric disability, a back disability, and thyroid disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A left foot disability was not present until more than a year after the Veteran's discharge from service and is not etiologically related to service. 
 
2.  A right foot disability was not present until more than a year after the Veteran's discharge from service and is not etiologically related to service.

3.  A left knee disability was not present until more than a year after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
2.  The criteria for service connection for a right foot disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a left knee disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was provided all required notice in a letter sent in November 2009, prior to initial adjudication of the claims.

The record also reflects that service treatment records and all available post-service medical evidence pertinent to the claims have been obtained.  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Veteran also was provided VA examinations in response to her claims.  The reports of those examinations are adequate for adjudication purposes.  

In sum, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of these claims.

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Bilateral Foot Disability

The Veteran has contended that she developed bilateral foot pain in service that has persisted up to the present time.  She testified at her hearing before the undersigned that she had to run in jump boots in service, and that this resulted in foot injuries for which she received care at Fort Campbell, and for which she was then given crutches.  She further testified that she had foot swelling, and that she had to put more weight on the right foot due to difficulties with the left.  

Service treatment records reflect that in January 1989 the Veteran was seen for complaints of bilateral foot pain with swelling.  Objectively, the feet were slightly swollen.  However, there were normal weight bearing and gait.  The examiner assessed overuse syndrome/strain, and placed the Veteran on a limited duty profile for two days.  

A September 1989 treatment record notes that she sustained an inversion injury of the right ankle when playing basketball the day prior, with complaints of pain, swelling, and decreased range of motion.  The Veteran denied previous injury.  X-ray were negative.  The examiner found mild swelling over the lateral malleolus and tenderness to palpation.  A grade I-II right ankle sprain was assessed, and the Veteran was prescribed a splint and crutches for four days, followed by an Ace wrap, and a 10-day profile.  

In February 1990 the Veteran was treated for an aching left foot with swollen and aching toes after prolonged cold exposure five days prior as a result of guard duty without opportunity to rewarm her feet.  A cold reaction was assessed, and the Veteran was treated with Tylenol, hot soaks, and limited duty for seven days.  She received a treatment consult five days after the cold exposure because of her complaint of persistent pain.  Physical examination resulted in an assessment of improvement, with Motrin prescribed.  

The Veteran's August 1991 report of medical history notes that she had "foot trouble - [occasional] foot pain [right] foot medial aspect."  However, the Veteran's August 1991 examination for service separation shows that her feet were found to be normal.  

There is no post-service medical evidence of any foot problems until many years following service.  

In September 2007 the Veteran was seen at Scott & White Memorial Hospital (Scott & White) for a complaint of bilateral foot pain.  She reported that the left foot pain had been present for the past three or four months, whereas the right foot pain had been present for one to two years.  She reported an occupational history of working at a company for the past 10 years where she worked on concrete floors about 12 hours per day.  Following the physical and X-ray examinations, the examiner diagnosed bunion with hallux abductovalgus of the right foot, metatarsalgia of the left second metatarsophalangeal joint, and neuroma of the second interspace of the left foot.  

The Veteran was afforded a VA examination in April 2010.   She then reported having bilateral foot pain, more so in the right foot, which had grown progressively worse.  Treatment, including over-the-counter medications and orthotics, afforded some relief.  She denied any history of trauma or foot-related hospitalizations or surgery.  Symptoms included bilateral pain while standing, walking, and at rest, and lack of endurance in standing and walking.  Objectively, the examiner found bilateral hallux valgus but did not find physical conditions supporting the Veteran's complained-of symptoms.  X-rays showed minimal bilateral hallux valgus changes and minimal hypertrophic changes of the tarsal bones without acute osseous lesion.  The examiner assessed mild to moderate hallux valgus changes and mild degenerative changes, and characterized these as a "minor abnormality."  The Veteran's record was not then available for review.  

An addendum report was prepared in June 2010 based on review of the Veteran's records.  The examiner noted that post-service records of treatment at Scott & White in August 2007 included treatment for bilateral foot pain which the Veteran then reported had been of one to two years' duration.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral foot conditions were caused by or a result of service because the examiner found no nexus between the Veteran's foot complaints/treatments in service and her current foot conditions.  

The Board notes that the Veteran's version of her history of foot troubles as reported at Scott and White is the more credible than the history provided for compensation purposes because it was provided for treatment purposes, without secondary motivation.  

The VA examiner relied on this history provided in 2007 to conclude that there was not a nexus between service and current foot disabilities.  The Board finds the weight of the evidence supportive of the VA examiner's opinion, to the effect that a chronic, symptomatic disability of the feet was not present until over a decade after service.  The Board finds this evidence includes absence of an indication from service records of a chronic condition of the feet, post-service treatment records not reflecting foot disabilities for years following service, and the more credible history by the Veteran in August 2007 for treatment purposes.

The Board has also considered the Veteran's assertion in hearing testimony that physically demanding work in service contributed to her claimed disabilities including those of her feet.  However, post-service records reflect significant physically demanding work following service involving factory work with daily long hours on her feet working on concrete floors.  The Board finds no basis for concluding, contrary to the conclusions of the June 2010 VA examiner, that service activities caused or significantly contributed to the Veteran's current bilateral foot disability.


The Board further notes that there is no medical evidence suggesting that arthritis of either foot was present within one year after the Veteran's discharge from service, and, as discussed above, the Board has not found the Veteran's assertion that she has had ongoing bilateral foot pain since her discharge from service to be credible.

Because the preponderance of the evidence is against the claims, the benefit of doubt doctrine does not apply.  

Left Knee Disability

The Veteran contends that she has a left knee disability related to injury in service. In testimony before the undersigned, the Veteran asserted that in service she injured her left knee when she fell in the course of a training run.  She testified that VA had given her a brace for the knee, and that she has persistent disability for which she takes over-the-counter medications.
 
As reflected in service treatment records, in service in May 1988 the Veteran was seen for what was then characterized as an injury of the left knee.  Findings included laceration of the left lower leg and abrasions of the hands due to a fall.  A triangular laceration was observed on the left lower leg and "abrasions/rope burns" were present on both palms.  The laceration and abrasions were treated, and she was then assigned to quarters for 24 hours.  

Follow-up treatment records over eight days following the injury note no complaints or abnormal findings involving the left knee.  These records reflect that the laceration was on the lower leg below the left knee.  

There are no treatment records in service indicating knee difficulty stemming from that laceration injury.  

The Veteran's August 1991 report of medical history notes that she "busted [her] knee in Air Assault School (5 stitches)."  A further medical note on that report notes, "bleeding [left] knee from cut - not excessive."  However, the Veteran's August 1991 examination for service separation shows that her left knee was found to be normal.

There is no post-service medical evidence suggesting the presence of a left knee disorder until many years following the Veteran's discharge from service.  

Private treatment records from Scott and White dated in 1999 reflect that she injured her left knee striking a door jam in February 1999.  The assessment was contusion.  The treatment records suggest that the injury resolved without residual impairment by the end of March 1999.  These records do not indicate any underlying or pre-existing impairment of the left knee.  A March 1999 record notes that she had an earlier injury, but provides no further details.  

The Veteran was afforded a VA examination in April 2010.  The Veteran asserted that her left knee problems began when she fell on a rock in 1989 during training.  She complained of ongoing pain and limitation of functioning.  The examiner assessed minimal degenerative changes in the left knee based on X-ray findings.  The Veteran's records were not then available for review.  

An addendum to the April 2010 examination report was prepared in June 2010 following a review of the Veteran's record.  The examiner noted the Veteran's service treatment records reflect treatment for a left lower leg laceration, which was sutured.  The examiner also noted post-service records from Scott & White indicating treatment for knee pain following an injury in 1999.  The examiner opined that it was not at least as likely as not that the Veteran's left knee degenerative changes were related to service, basing this opinion on the absence of service records indicating knee residuals of the laceration injury in service in August 1991, and the record of post-service knee injury in February 1999.  

In sum, the service treatment records show that the Veteran's left knee was found to be normal on the separation examination, there is no medical evidence of any left knee disorder until many years following the Veteran's discharge from service, she did not report a history of prior left knee problems when she sought treatment for a post-service left knee injury in 1999, there is no medical evidence linking her current left knee disability to service, and the medical evidence addressing the etiology of her current left knee disability is against the claim.  In essence the evidence of a nexus between the Veteran's current left knee disability and her active service is limited to the statements of the Veteran provided in support of her claim for VA compensation.  The Board has not found the Veteran to be a credible historian because her current recollections are not consistent with the service treatment records prepared contemporaneous to the in-service injury or the post-service treatment records reflecting that she did not report a history of prior knee problems when she sought treatment for a left knee injury in 1999.   

The Board has also considered the Veteran's assertion in hearing testimony that physically demanding work in service contributed to her claimed disabilities, including disability of her left knee.  However, post-service records reflect physically demanding work following service involving factory work with daily long hours on her feet working on concrete floors.  The Board finds no basis for concluding, contrary to the conclusion of the June 2010 VA examiner that service activities caused or significantly contributed to her current left knee disability.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a left foot disability is denied.

Service connection for a right foot disability is denied.

Service connection for a left knee disability is denied. 



REMAND

Unfortunately, additional development is required before the Board adjudicates the claims for service connection for psychiatric disability, thyroid disability, and back disability.  

Thyroid Disability and Psychiatric Disability

Scott & White treatment records report a history of treatment for hypothyroidism from 1993 to 1999, whereas the Veteran has testified before the undersigned that she had hypothyroid symptoms potentially beginning in service.  As reflected in an August 2007 treatment record from Scott & White, the Veteran's symptoms of hypothyroidism and depression may have historically overlapped.  

Scott & White treatment records between 2001 and 2009 reflect recurrence of hypothyroidism with prescribed treatment.  

A treating physician at Scott and White in October 2007 assessed that the Veteran suffered from anxiety and depression, manifested by a variety of symptoms of each.  

A VA psychiatric examination was scheduled in July 2013 to address claimed PTSD including based on fear of hostile military or terrorist activity.  However, the Veteran failed to appear for the scheduled examination.  

The Veteran testified before the undersigned that her PTSD was related to combat-related experiences while stationed in Saudi Arabia, including bombings, and was also related to an in-service sexual assault.  The Veteran's service in Saudi Arabia is confirmed by service personnel and service treatment records.  She testified at her hearing that she would be willing to attend a VA psychiatric examination if another one were scheduled.  The Board believes, based on her hearing testimony of in-service stressors, that she should be afforded an additional opportunity to undergo a psychiatric examination in furtherance of her claim.  

As noted above, the Board has broadened the Veteran's psychiatric claim to include any psychiatric disorder.  Therefore, the Veteran must be provided all required notice with respect to the broadened claim.  

The Veteran should also be afforded an endocrinology examination in furtherance of her thyroid disorder claim, including based on overlapping symptoms between that disorder and her claimed psychiatric disability, and based on assertions of the onset of pertinent symptoms in service.  

Back Disability

In testimony before the undersigned, the Veteran testified about a motor vehicle accident in service when she was driving a 4,000 pound forklift and crashed head-on with a Mercedes.  She testified that she had had problems with her back since that accident.  Additionally, she testified that the military police had written up the accident, and hence there should be a report.  

Service treatment records do not reflect any back injury or any injury in a motor vehicle accident.  That does not rule out the possibility of injury sustained in the accident as described.  Appropriate development should be undertaken, to include seeking any military police record of the automobile accident as described.  If this development leads to a VA examination, then the record of a post-service Scott & White hospitalization in April 2012 following a roll-over automobile accident should also be considered.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for a psychiatric disability generally.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertaining to post-service treatment or evaluation of the disabilities at issue.

3.  The RO or the AMC should seek from the Veteran any additional details concerning her reported motor vehicle accident in service (as testified to at her December 2015 hearing).  Any military police records or other records of the reported accident should be sought through official sources.  All requests and responses received should be documented in the record.  

4.  Following the completion of all indicated record development, the Veteran should be afforded a VA examination by a psychiatrist or psychologist.  The RO / AMC should provide a statement to the examiner of any confirmed in-service stressors.  All pertinent records must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

The examiner should consider the Veteran's reported history of in-service stressors, including any related to fear of hostile military or terrorist activity, or involving a personal assault.  The examiner is to be advised that independent corroboration is not required if the in-service stressor is related to fear of hostile military or terrorist activity, or involves a personal assault.  

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim. 

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has PTSD due to a confirmed in-service stressor, or due to a stressor which relates to "fear of hostile military or terrorist activity," or involves a personal assault.

If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why the Veteran does not meet the criteria for the diagnosis. 

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of all thyroid disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

The examiner should consider the Veteran's reported history of symptoms of hypothyroidism originating in service.  

The examiner should provide an opinion with respect to each thyroid disorder present during the period of the claim as to whether it at least as likely as not (50 percent or greater probability) that the disorder originated in service or is otherwise related to service.  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether to afford the Veteran a VA examination to determine the etiology of her claimed back disability.
 
7.  Thereafter, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should provide the Veteran and her representative with a Supplemental Statement of the Case and afford them an appropriate opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       § 5109B (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


